DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	Replacement sheets are required for figures 12-17 because the depicted subject matter of these figures would adequately be represented in preferred simple black and white line drawings.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: In line 6 of claim 1, the article “the” should be inserted between the words “to” and “second”.  In line 13 of claim 9, the term “directory” should be deleted and replaced by the word “direction”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes (US 2,861,488).
Claim 1:  Barnes discloses a tool that includes a first jaw (10), the first jaw arranged to rotate about a first pivot (13); a second jaw (11) adjacent the first jaw, the second jaw arranged to rotate about a second pivot (14)(Col. 3, Lines 15-24); a first cam member (37,40) rotatable about an axis (39), the first cam member being operably coupled to the second jaw; a second cam member (35,38) rotatable about the axis (39), the second cam member being operable coupled to the first jaw (Col. 3, Line 71 to Col. 4, Line 16); at least one movable handle (42) operably coupled to the first cam member and the second cam member (Col. 4, Lines 15-31); and a clutch (45) operably coupled to the first cam member and the second cam member, the clutch being configured to allow free-rotation in first direction about the axis and prevent rotation in an opposite second direction (Col. 5, Lines 25-29).
Claim 2:  Barnes further discloses that the first jaw includes a first follower surface (17); the second jaw includes a second follower surface (18)(Col. 3, Lines 25-38); the first cam member (37,40) includes a first cam surface (outer surface of 37), the first cam surface engaging the second follower surface to rotate the second jaw from an open position to a closed position; and the second cam member (35,38) includes a second cam surface (the outer surface of 35), the second cam surface engaging the first follower surface to rotate the first jaw from the open position to the close position (Col. 3, Line 17 to Col. 4, Line 14).
Claim 7:  Barnes further discloses that the first jaw has a first jaw portion and the second jaw has a second jaw portion, the first jaw portion and second jaw portion cooperating to crimp an object in response to a movement of the at least one movable handle (Col. 4, Lines 15-31; Col. 3, Lines 45-70; and Col. 1, Lines 37-56).
Claim 9:  Barnes discloses a tool that includes a first jaw (10; Col. 3, Lines 15-24) arranged to rotate about a first pivot (13) between an open position and a closed position, the first jaw having a first jaw portion (crimping feature shaped as semi-circles at one end of 10) on a first end and a first follower (17; Col. 3, Lines 25-38) on a second end; a second jaw (11; Col. 3, Lines 15-24) arranged to rotate about a second pivot (14) between the open position and the closed position, the second jaw having a second jaw portion (crimping feature shaped as semi-circles at one end of 10) on a first end a and a second follower (118; Col. 3, Lines 25-38)  on a second end; a cam assembly (35,37,38, and 40) arranged to rotate about an axis (39), the cam assembly being operably coupled to the first follower and the second follower to move the first aw and the second jaw from the open position to the closed position in response to a rotation of the cam assembly ( Col. 3, Line 71 to Col. 4, Line 16); and a clutch (45; Col. 5, Lines 25-29) operably coupled to the cam assembly to allow rotation in a single direction.
Claim 17:  Barnes discloses a method of crimping an object that includes moving a handle (Col. 4, Lines 15-31); rotating a cam assembly in a first direction in response to movement of the handle (Col. 3, Line 71 to Col. 4, Line 14), the cam assembly having a first cam surface engaged with a first follower of a first jaw and a second cam surface engaged with a second follower of a second jaw (Col. 3, Line 46 to Col. 4, Line 14); preventing rotation in a second direction with a clutch (45), the clutch being operably coupled to the cam assembly (as depicted in Figure 1; Col. 5, Lines 25-29), the second direction being opposite the first direction; and rotating the first jaw and the second jaw from an open position to a closed position to crimp the object in response to rotation of the cam assembly (Col. 4, Line 39 to Col. 5, Line 24).
Claim 20:  Barnes further discloses moving the first jaw and the second jaw from the closed position to the open position in response to further movement of the handle after the first jaw and the second jaw are in the closed position (Col. 4, Line 39 to Col. 5, Line 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 2,861,488) in view of Chauffeteau et al. (US 2003/0167881 A1) or Steiner et al. (8,312,755 B1).
Claims 4 and 5:  Barnes further discloses a biasing member (44), that is a compression spring (Col. 4, Lines 29-31), that is coupled between the handles (41,42), the biasing member biasing the handles away from each other.
	While Barnes discloses a portion of the limitations recited in claims 4 and 5, Barnes fails to disclose that the biasing member is coupled between the first jaw and the second jaw, and that the biasing member biases the first jaw and the second jaw towards the open position.
	However, Chauffeteau et al. and Steiner et al. both teach a biasing member, that is a compression spring, coupled between first and second jaws, and that the biasing member biases the first jaw and the second jaw towards the open position (Chauffeteau et al. 26, Para [0039]; Steiner et al. 86, Col 2, Lines 45-53).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus Barnes such that it included a compression spring coupled between the first jaw and the second jaw because this compression spring would assist in opening the first and second jaws after they had been closed.
	As noted above while Barnes teaches a compression that spring urges the handles apart.  The addition of the spring taught by Chauffeteau et al. and Steiner et al. would similarly aid in the opening of the first and second jaw.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 2,861,488) in view of Lazar et al. (US 2,898,790).
Claim 6:  Barnes fails to disclose a cam handle operably coupled to rotate the first cam member and the second cam member in the first direction to advance the position of the first jaw and second jaw from the open position towards the closed position.
	However, Lazar et al. teaches a cam handle (76) operably coupled to rotate a cam member (20) in a first direction to advance the position of a crimping means (14). from an open position towards a closed position (Col. 2, Lines 22-23).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Barnes such that it included a handle similar to that taught by Lazar et al.  As taught by, Lazar et al., it is known in the art to configure a handle such that it was capable of rotating a cam member attached to a crimping device.  Therefore, modifying the apparatus of Barnes, based on these teachings of Lazar et al., such that the apparatus of Barnes included a cam handle connected to the cam of Barnes that was capable of advancing the position of the first jaw and second jaw from the open position towards the closed position would have required only routine skill in the art.  This modification of the apparatus of Barnes would also provide the advantage of allowing the user to set the cam of Barnes at any position desired by the user.
Claim 18:  Barnes fails to disclose advancing the movement of the first jaw and the second jaw from the open position to the closed position in response to movement of a cam handle, the cam handle being operably coupled to the cam assembly.
	However, Lazar et al. teaches that it is known in the to advance the movement of a crimping means (14) from an open position to a closed position in response to movement of a cam handle (76), the cam handle being operably coupled to a cam assembly (20; Col. 2, Lines 22-35).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Barnes such that it included a handle similar to that taught by Lazar et al., in order to perform the method steps of claim 18.  As taught by, Lazar et al., it is known to configure a handle such that it was capable of rotating a cam member attached to a crimping device.  Therefore, modifying the apparatus of Barnes, based on these teachings of Lazar et al., such that the apparatus of Barnes included a cam handle connected to the cam of Barnes that was capable of advancing the position of the first jaw and second jaw from the open position towards the closed position would have required only routine skill in the art.  This modification of the apparatus of Barnes would also provide the advantage of allowing the user to set the cam of Barnes at any position desired by the user.  As taught by Lazar et al, this positioning is done in response to various sizes of objects to be crimped.
Allowable Subject Matter
Claims 3, 8, 10-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726